02/24/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0081


                                         DA 22-0081


JAMES C. WANGERIN, CPA,

             Petitioner and Appellant,

      v.                                                           ORDER
STATE OF MONTANA, DEPARTMENT OF
REVENUE,

             Respondent and Appellee.


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on February 24, 2022, this Court has determined that the brief does not comply with
Rule 12 and must be resubmitted.
       The brief of the appellant must contain "under appropriate headings and in the
order here indicatee: (a) a table of contents and a table of authorities, (b) a statement of
the issues, (c) a statement of the case, (d) a statement of the facts, (e) a statement of the
standard of review, (f) a summary of the argument, (g) an argument, (h) a short
conclusion, and (i) an appendix. M. R. App. P. 12(1). Appellant's brief contains a table
of authorities, a conclusion, and the District Court order he is appealing, but none of the
other required sections.
       The requirements for formatting and content of Supreme Court briefs are
explained in the Civil Appellate Handbook, which the Court will provide for Appellant's
guidance in revising his opening brief.
Therefore,
       IT IS ORDERED that the signed original and seven copies of the referenced brief
be returned for revisions necessary to comply with Rule 12;
       IT IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within ten (10) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant's counsel by the Clerk of this Court
and shall be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to counsel for
Appellant and to mail a true copy of this Order to all counsel upon whom the brief was
served.
       DATED this Zi(day of February, 2022.
                                                         For the Court,




                                                         By    ,/ ,,-ef.-,
                                                                        Justi